Motion GRANTED and Order filed October 3, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00386-CV
                                    ____________

    IN RE ABIRA MEDICAL LABORATORIES, LLC D/B/A GENESIS
                     DIAGNOSTICS - II, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                         County Civil Court at Law No. 4
                             Harris County, Texas
                         Trial Court Cause No. 1080417

                                      ORDER

      Relator Abira Medical Laboratories, LLC d/b/a Genesis Diagnostics - II filed
a petition for writ of mandamus in this court. Relator asks this court to order the
Honorable Roberta Lloyd, Judge of County Civil Court at Law No. 4, in Harris
County, Texas, to set aside her order granting Hologic, Inc.’s plea to the jurisdiction
dated April 25, 2018, entered in trial court number 1080417, styled St. Jude Medical
SC, Inc. v. K & S Consulting, LLC a/k/a and d/b/a K & S Consulting, et al. Relator
claims respondent abused her discretion by granting the plea to the jurisdiction.

      Relator also filed a motion for temporary stay of proceedings below. See Tex.
R. App. P. 52.8(b), 52.10. On October 2, 2018, relator asked this court to stay
proceedings in the trial court pending a decision on the petition for writ of
mandamus.

      It appears from the facts stated in the petition and motion that relator’s request
for relief requires further consideration and that relator will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relator’s motion and
issue the following order:

      We ORDER all proceedings in trial court cause number 1080417, St. Jude
Medical SC, Inc. v. K & S Consulting, LLC a/k/a and d/b/a K & S Consulting, et al.,
STAYED until a final decision by this court on relator’s petition for writ of
mandamus, or until further order of this court.

                                               PER CURIAM


Panel consists of Justices Christopher, Brown, and Wise.